NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                  STEVEN EUGENE TRACEY, Appellant.

                             No. 1 CA-CR 17-0776
                               FILED 5-29-2018


           Appeal from the Superior Court in Yavapai County
                        No. P1300CR201400619
                The Honorable Michael R. Bluff, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Nicole Countryman, Phoenix
By Nicole Countryman
Counsel for Appellant

Steven Eugene Tracey, Florence
Appellant
                             STATE v. TRACEY
                            Decision of the Court



                      MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer M. Perkins joined.


C A T T A N I, Judge:

¶1             Steven Eugene Tracey appeals the superior court’s restitution
order—stemming from a conviction for sexual conduct with a minor—
requiring Tracey to pay $6,500 to the Yavapai County Victim Compensation
Board.1 Tracey’s counsel filed a brief in accordance with Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969), certifying that,
after a diligent search of the record, she found no arguable question of law
that was not frivolous. Tracey was given the opportunity to file a
supplemental brief, and did so, but he only raised issues related to the
underlying conviction for sexual conduct. Counsel asks this court to search
the record for reversible error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30
(App. 1999). After reviewing the record, we affirm the superior court’s
restitution order.

             FACTS AND PROCEDURAL BACKGROUND

¶2            A jury convicted Tracey of six counts relating to misconduct
with three different minors, including one count of sexual conduct with
minor victim L.N., committed between May and September 1991. The State
filed a notice of L.N.’s accumulated financial loss from attending mental
health counseling necessitated by Tracey’s crime, and the court set a
restitution hearing. Tracey waived his right to be present for the hearing.

¶3            At the hearing, the State presented testimony from a victim
advocate with the Yavapai County Victim Compensation Board and an
exhibit supporting the requested restitution amount. After the close of
evidence, the court found that the State proved by a preponderance of the
evidence that the Board had paid $6,500 on behalf of L.N., an amount that
included $5,000 for L.N.’s counseling and $1,500 for L.N.’s transportation



1      Tracey separately appealed the criminal convictions underlying the
restitution order, and that appeal—1 CA-CR 17-0221—is currently pending
before this court.


                                      2
                             STATE v. TRACEY
                            Decision of the Court

to and from counseling sessions. The court therefore ordered that Tracey
pay to the Board $6,500. Tracey timely appealed the restitution order.

                               DISCUSSION

¶4           We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300. We find
none.

¶5           In his supplemental brief, Tracey raises two issues relating to
his underlying criminal conviction for sexual conduct with a minor (L.N.),
but he does not assert any error related to the restitution order itself.
Because neither of Tracey’s arguments are relevant to the narrow scope of
this appeal—the superior court’s restitution order—we do not address
them here.

¶6            Tracey waived his presence for the restitution hearing and
was represented by counsel at all stages of the restitution proceedings. The
record reflects that the superior court afforded Tracey all his constitutional
and statutory rights, and that the proceedings were conducted in
accordance with the Arizona Rules of Criminal Procedure. The court
conducted appropriate pre-hearing proceedings, and the evidence
presented at the restitution hearing was sufficient to support the court’s
order. Tracey’s restitution obligation did not exceed the $5,000 limit for
treatment or the $1,500 limit for transportation.

                               CONCLUSION

¶7             The superior court’s restitution order is affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to Tracey’s
representation in this appeal will end after informing Tracey of the outcome
of this appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s
own motion, Tracey has 30 days from the date of this decision to proceed,
if he desires, with a pro se motion for reconsideration or petition for review.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA

                                        3